 1   Kenneth P. Kula (admitted pro hac vice)
     BUETHER JOE & CARPENTER, LLC
 2   1700 Pacific Avenue, Suite 4750
 3   Dallas, TX 75201
     Telephone: (214) 730-5660
 4   Facsimile: (214) 635-1829
     Email:       Ken.Kula@BJCIPLaw.com
 5
     Attorneys for Plaintiff
 6   DSS TECHNOLOGY MANAGEMENT, INC.
 7

 8                                      UNITED STATES DISTRICT COURT
 9                                   NORTHERN DISTRICT OF CALIFORNIA
10   DSS TECHNOLOGY MANAGEMENT,
     INC.,
                                                          Case No.: 14-cv-05330 HSG
11
                               Plaintiff,
                                                          STIPULATION AND ORDER
12                                                        EXTENDING DEADLINE
     vs.
                                                          PURSUANT TO LOCAL RULE 79-5
13
     APPLE INC.,
                                                          Judge: Hon. Haywood S. Gilliam, Jr.
14
                               Defendant.
15

16          Pursuant to Civil L.R. 6-1(b), 6-2, and 7-12, non-party Honeywell International, Inc.

17   (“Honeywell”) and plaintiff DSS Technology Management, Inc. (“DSS”) and defendant Apple Inc.

18   (“Apple”) (together, the “Parties”), by and through their respective counsel, stipulate and agree as

19   follows:

20          WHEREAS, on October 17, 2019, DSS filed a Motion for Partial Summary Judgment and

21   Declaration of Brian Carpenter and supporting exhibits (Dkt. 258), and the Confidential Declaration

22   of Scott A. Denning and supporting exhibits (Dkt. No. 260) (together, the “Motion”);

23          WHEREAS DSS’s Motion references or includes information produced by Honeywell or its

24   predecessors in interest (“Honeywell”) in response to subpoenas, and which was designated and

25   marked as “Confidential – Attorneys’ Eyes Only” by Honeywell pursuant to the protective order

26   entered in this case;

27          WHEREAS, on October 17, 2019, DSS filed an Administrative Motion to File Under Seal the

28   Declaration of Scott Denning and Exhibits to the Declarations of Brian Carpenter and Scott Denning
                                                      1
                             STIPULATION AND ORDER EXTENDING DEADLINE PURSUANT
                             TO LOCAL RULE 79-5 – CASE NO. 4:14-CV-05330-HSG
 1   in Support of DSS’s Motion for Partial Summary Judgment (Dkt. No. 261) (the “Sealing Motion”),

 2   regarding the confidential information produced by Honeywell and filed by DSS in connection with

 3   the Motion;

 4           WHEREAS, Local Rule 79-5 requires that Honeywell submit a response and declaration to the

 5   Court in support of sealing its confidential material within 4 days of the filing of DSS’s Sealing

 6   Motion;

 7           WHEREAS, Honeywell received notice of DSS’s filing of Honeywell’s confidential

 8   information at midday on October 18, 2019, and the deadline for Honeywell to file its response to the

 9   Sealing Motion is currently October 21, 2019, less than two business after having receiving notice of

10   the Sealing Motion;

11           WHEREAS, in order to provide Honeywell with adequate time to evaluate the material filed

12   by DSS and prepare, as necessary, response(s) and declaration(s) in support of sealing, the Parties

13   have conferred and agreed to extend the deadline for Honeywell to file its response(s) and

14   declaration(s) to DSS’s Sealing Motion by one week, until October 28, 2019;

15           WHEREAS, the Parties agree that no party will be prejudiced and no other deadlines will be

16   affected by the extension.

17           IT IS HEREBY STIPULATED AND AGREED by the Parties as follows:

18           Subject to the Court’s approval, Honeywell’s deadline to submit response(s) and declaration(s)

19   regarding DSS’s Sealing Motion pursuant to Local Rule 79-5 is extended up to and until October 28,

20   2019.

21           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

22   ///

23

24

25

26

27

28
                                                       2
                           STIPULATION AND ORDER EXTENDING DEADLINE PURSUANT
                           TO LOCAL RULE 79-5 – CASE NO. 4:14-CV-05330-HSG
 1   Dated: October 21, 2019                 /s/ Jason Haycock (by permission)
                                             Jason Haycock (CSB No. 278983)
 2                                           jason.haycock@klgates.com
                                             K&L GATES LLP
 3                                           4 Embarcadero Center, Suite 1200
 4                                           San Francisco, CA 94111-5994
                                             Telephone: +1 415.882.8200
 5                                           Facsimile: +1 415.882.8220

 6                                           Counsel for Non-Party
                                             HONEYWELL INTERNATIONAL, INC.
 7

 8
     /s/ Kenneth P. Kula                     /s/Hannah Cannom (by permission)
 9   Kenneth P. Kula                         Hannah Cannom
     BUETHER JOE & CARPENTER, LLC            WALKER STEVENS CANNOM LLP
10                                           500 Molino Street
     1700 Pacific Avenue
11   Suite 4750                              Suite 118
     Dallas, TX 75201                        Los Angeles, CA 90013
12   Telephone: (214) 730-5660               (213) 337-9972
     Facsimile: (214) 635-1829               Email: hcannom@wscllp.com
13   Email: Ken.Kula@BJCIPLaw.com
                                             Attorneys for Defendant
14                                           APPLE INC.
     Attorneys for Plaintiff
15   DSS TECHNOLOGY MANAGEMENT,
     INC.
16

17
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
18

19

20   Dated:    10/22/2019

21                                       Honorable Haywood S. Gilliam, Jr.
                                         United States District Judge
22

23

24

25

26

27

28
                                             3
                      STIPULATION AND ORDER EXTENDING DEADLINE PURSUANT
                      TO LOCAL RULE 79-5 – CASE NO. 4:14-CV-05330-HSG
